Filed 5/17/18




      IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                            S235556
           v.                        )
                                     )                       Ct.App. 5 F068737
FELIZ CORRAL RUIZ II,                )
                                     )                         Tulare County
           Defendant and Appellant.  )                  Super. Ct. No. VCF241607J
____________________________________)


        We granted review in this case to determine whether imposing a criminal
laboratory analysis fee (Health & Saf. Code, § 11372.5, subd. (a)) and a drug
program fee (Health & Saf. Code, § 11372.7, subd. (a)) is appropriate for a
conviction of conspiracy to transport a controlled substance in violation of Health
and Safety Code, section 11379, subdivision (a).1 The Court of Appeal answered
this question in the affirmative based on Penal Code section 182, subdivision (a),
which provides in relevant part that persons convicted of conspiring to commit a
felony “shall be punishable in the same manner and to the same extent as is
provided for the punishment of that felony.” In light of this provision, the court
reasoned, because these fees must be imposed for a conviction of transporting a
controlled substance, they must also be imposed for a conviction of conspiracy to
transport a controlled substance. We agree with the Court of Appeal and affirm.




1       All further unlabeled statutory references are to the Health and Safety
Code.

                                          1
                   FACTUAL AND PROCEDURAL BACKGROUND
       Pursuant to judicially authorized wiretapping, law enforcement officers
heard defendant Feliz Corral Ruiz II, who is a member of a Norteño street gang,
conspiring to shoot and kill members of another gang in retaliation for the
shooting of a Norteño gang member. On July 28, 2012, several Norteño gang
members shot at an apartment complex where members of the other gang were
known to gather, hitting one person in the chest and another in the leg. In
connection with these events, the People filed an information charging defendant
with, among other crimes, conspiracy to transport a controlled substance in
violation of section 11379, subdivision (a). Pursuant to a plea agreement,
defendant pleaded no contest to this charge. As part of his sentence, the court
imposed a $50 “criminal laboratory analysis fee” pursuant to section 11372.5,
subdivision (a), and a $100 “drug program fee” pursuant to section 11372.7,
subdivision (a).
       On appeal, defendant argued that these fees were “unauthorized” — and
should therefore be stricken — because: (1) he was convicted, not of a drug
offense specified in the statutes establishing the fees, but of conspiracy to commit
one of the specified offenses; and (2) the fees are not “punishment” for purposes
of the conspiracy sentencing statute — Penal Code section 182, subdivision (a) —
which provides that persons convicted of conspiring to commit a felony “shall be
punishable in the same manner and to the same extent as is provided for the
punishment of that felony.” (Italics added.) The Court of Appeal disagreed,
concluding that the fees constitute “punishment” within the meaning of Penal
Code section 182, subdivision (a). We granted defendant’s petition for review to
consider this conclusion.2

2       In addition to rejecting defendant’s claim on the merits, the Court of
Appeal concluded that defendant had forfeited his claim by failing to object in the
trial court to the fees’ imposition. However, because defendant contends the fees
                                                          (footnote continued on next page)


                                         2
                                     DISCUSSION
       Section 11372.5, subdivision (a), establishes a $50 “criminal laboratory
analysis fee” for persons “convicted of a violation of” specified statutes relating to
drugs, including section 11379. Section 11372.7, subdivision (a), establishes a
“drug program fee,” not to exceed $150, for persons “convicted of a violation of”
chapter 6 of division 10 of the Health and Safety Code, which includes section
11379. However, defendant was convicted, not of violating section 11379, but of
conspiring to violate that statute, in violation of Penal Code section 182,
subdivision (a)(1), which makes it a crime for persons to “conspire” to “commit
any crime.” Because, as defendant argues and the People concede, neither fee
statute refers to persons convicted of conspiracy to commit a crime, neither statute
alone authorizes imposition of a fee for defendant’s conspiracy conviction.
       Instead, the parties, like the Court of Appeal, focus on the sanctions
provision of the conspiracy statute, which states in relevant part that persons
convicted of conspiring to commit a felony “shall be punishable in the same
manner and to the same extent as is provided for the punishment of that felony.”
(Pen. Code, § 182, subd. (a).) Based on this language, the Court of Appeal
reasoned that the dispositive question is whether the fees at issue “constitute[]
‘punishment,’ ” and it concluded that each fee does constitute “punishment.”
Defendant agrees with the court’s statement of the dispositive question — whether
the fees constitute punishment — but he disagrees with the court’s answer,
arguing that the charges constitute, not punishment, but “nonpunitive
administrative fee[s] . . . used to offset the costs of drug and crime labs.” In
response, the People first assert, quoting from our decision in People v. Athar
(2005) 36 Cal. 4th 396 (Athar), that because Penal Code section 182, subdivision


are “unauthorized” — i.e., as a matter of law, they may not be imposed for his
conspiracy conviction — his failure to object below does not constitute a
forfeiture. (People v. Dotson (1997) 16 Cal. 4th 547, 554, fn. 6 [claim that
sentence is “unauthorized . . . may be raised for the first time on appeal”].)

                                           3
(a), “ ‘requires sentencing to the same extent as the underlying target offense,’ ”
the trial court properly imposed the fees “regardless of [their] nature” and whether
they are “punitive is irrelevant.” The People alternatively assert that, “[e]ven if
characterization of the fees is” relevant, both fees “constitute punishment” and
were thus “properly imposed.”
       In evaluating these opposing positions, our “fundamental task . . . is to
determine the Legislature’s intent so as to effectuate the law’s purpose.
[Citation.]” (People v. Murphy (2001) 25 Cal. 4th 136, 142.) “Because the
statutory language is generally the most reliable indicator of that intent, we look
first at the words themselves, giving them their usual and ordinary meaning.”
(Alford v. Superior Court (2003) 29 Cal. 4th 1033, 1040; see also Pen. Code, § 4
[provisions of Penal Code “are to be construed according to the fair import of their
terms, with a view to effect [the Penal Code’s] objects and to promote justice”].)
“If the statutory language is unambiguous, then its plain meaning controls. If,
however, the language supports more than one reasonable construction, then we
may look to extrinsic aids, including the ostensible objects to be achieved and the
legislative history.” (Los Angeles County Metropolitan Transportation Authority
v. Alameda Produce Market, LLC (2011) 52 Cal. 4th 1100, 1107.)
       Insofar as the People appear to assert that it is irrelevant whether the fees
constitute punishment, their argument runs afoul of these rules of statutory
construction. As noted above, subdivision (a) of Penal Code section 182 states in
relevant part that persons convicted of conspiring to commit a felony “shall be
punishable in the same manner and to the same extent as is provided for the
punishment of that felony.” (Italics added.) The plain meaning of this language
appears to establish that a consequence prescribed for the offense a defendant
conspired to commit — the underlying target offense — may be imposed for a
conspiracy conviction only if that consequence constitutes part of “the
punishment” for the underlying target offense. (Ibid.) Thus, under the plain
language of Penal Code section 182, subdivision (a), whether the trial court


                                          4
properly imposed the fees at issue here depends on whether they are part of “the
punishment” for the offense that defendant was convicted of conspiring to commit.
(See People v. Hernandez (2003) 30 Cal. 4th 835, 865 [“Because” Pen. Code,
§ 182 “refers generally to the punishment prescribed for murder in the first degree,
it incorporates whatever punishment the law prescribed for first degree murder
when the conspiracy was committed”]; In re Romano (1966) 64 Cal. 2d 826, 829
[“punishment for conspiracy to commit a felony is the same as the punishment for
the felony itself”]; People v. Superior Court (Kirby) (2003) 114 Cal. App. 4th 102,
105 [language of Pen. Code, § 182 “leads us to the statutes that . . . set forth the
applicable punishments for” the underlying target offense].) The People point to
no ambiguity in the statutory language or anything in the legislative history that
undermines this plain meaning construction.
       Instead, as noted above, the People rely on our decision in Athar, but that
decision does not support their argument. There, we held that sentence
enhancements prescribed for a money laundering conviction apply to offenders
convicted of conspiring to commit money laundering. (Athar, supra, 36 Cal.4th at
p. 398.) As the People observe, toward the end of the opinion, we stated that
Penal Code section 182 “requires sentencing to the same extent as the underlying
target offense.” (Id. at p. 406.) However, we made this statement in the context of
endorsing People v. Villela (1994) 25 Cal. App. 4th 54 insofar as it looked to
whether a prescribed consequence for the underlying target offense “was a
punishment” to determine if Penal Code section 182 required imposition of that
consequence for conspiring to commit that offense. (Athar, at p. 406.) Moreover,
earlier in the opinion, in rejecting the argument that Penal Code section 182
authorizes imposition only of “the base term” for the underlying target offense, we
explained: “The statute specifically refers to the ‘punishment of that felony’
[citation] and thus includes all punishment for money laundering, including
enhancements.” (Id. at p. 405, italics added.) Notably, the defendant in Athar
conceded that the sentence enhancement there at issue constituted “enhanced


                                           5
punishment” for the underlying target offense (id. at p. 404), so the case presented
no question as to whether the statute extends further to include consequences of
the underlying target offense that do not constitute punishment. For these reasons,
Athar does not support the view that whether a consequence constitutes
punishment is irrelevant to whether Penal Code section 182 requires imposition of
that consequence for a conspiracy conviction.
       In light of the preceding, the question here is whether the fees at issue are
part of “the punishment” “provided for” the underlying target felony —
transporting a controlled substance in violation of section 11379, subdivision
(a) — as those terms are used in Penal Code section 182, subdivision (a).
Unfortunately, the conspiracy statute itself provides no definition of the term
“punishment.” Nor have we found anything in the relevant legislative history
elucidating the statute’s use of the term.
       Regarding the term’s ordinary meaning, we have observed that
“[c]ommonly understood definitions of punishment are intuitive: there is little
dispute that additional jail time or extra fines are punishment. [Citation.]
However, punishment has historically included a variety of methods limited only
by human imagination . . . .” (People v. McVickers (1992) 4 Cal. 4th 81, 84.)
Dictionaries have typically defined the term broadly to include any “ ‘pain,
suffering, loss, confinement or other penalty inflicted on a person for a crime or
offense, by the authority to which the offender is subject.’ ” (Gunning v. People
(1899) 86 Ill.App. 174, 178.) Similarly, “[a]s a legal term of art, ‘punishment’ has
always meant a ‘fine, penalty, or confinement inflicted upon a person by the
authority of the law and the judgment and sentence of a court, for some crime or
offense committed by him.’ ” (Helling v. McKinney (1993) 509 U.S. 25, 38 (dis.
opn. of Thomas, J), quoting Black’s Law Dict. (6th ed. 1990) p. 1234.)
       “[T]he traditional aims of punishment” are “retribution or deterrence.”
(People v. Alford (2007) 42 Cal. 4th 749, 759.) However, a sanction does not
constitute punishment merely because it has some “deterrent or retributive effect.”


                                             6
(In re Alva (2004) 33 Cal. 4th 254, 286 (Alva).) As we have explained in the
context of applying the state and federal protections against cruel and/or unusual
punishments, “a sanction designed and intended only to serve legitimate nonpenal
objectives is not punishment . . . simply because it may burden, inconvenience,
restrict, or deter in fact.” (Ibid.) On the other hand, that a given sanction may
“serve[] remedial purposes” does not establish that it is not “punishment.” (Austin
v. United States (1993) 509 U.S. 602, 610 [applying the Eighth Amendment]; see
People ex rel. State Air Resources Bd. v. Wilmshurst (1999) 68 Cal. App. 4th 1332,
1350 [“Even assuming a fine serves some remedial purpose, it will be considered
punishment [for purposes of applying the Eighth Amendment] if it also serves
either retributive or deterrent purposes”].) In short, because “sanctions frequently
serve more than one purpose” (Austin, at p. 610) and have multiple effects,
determining whether a given sanction constitutes “punishment” is often difficult.
(Cf. People v. One 1950 Cadillac Club Coupe (1955) 133 Cal. App. 2d 311, 318
[“Practically no civil sanction is entirely remedial or entirely intended as a
punishment”].)
       “[T]he method” courts use to determine “what constitutes punishment
varies depending upon the context in which the question arises. But two factors
appear important in each case: whether the Legislature intended the provision to
constitute punishment and, if not, whether the provision is so punitive in nature or
effect that it must be found to constitute punishment despite the Legislature’s
contrary intent.” (People v. Castellanos (1999) 21 Cal. 4th 785, 795 (plur. opn. of
George, C.J.).) The first factor is generally considered determinative where a
court concludes that the Legislature did, in fact, intend the particular sanction to
constitute punishment. As we recently explained in the context of applying the
constitutional right to a jury trial, “[a]t the outset, . . . the inquiry is whether the
state legislative authority, in adopting a law allowing a court to impose [a
sanction], intended [it] as punishment, or instead meant to adopt a nonpunitive
regulatory scheme. [¶] . . . ‘[I]f the intention . . . was to impose punishment, that


                                             7
ends the inquiry.’ ” (People v. Mosley (2015) 60 Cal. 4th 1044, 1063 (Mosley); see
People v. Alford, supra, 42 Cal.4th at p. 755 [stating, in the context of applying
prohibitions against ex post facto laws, “ ‘If the intention of the legislature was to
impose punishment, that ends the inquiry’ ”].) In determining whether the
Legislature had an “intent to impose punishment” in passing a statute, courts look
to both the statute’s “face” and “its legislative history.” (Alva, supra, 33 Cal.4th at
p. 266; see Alford, at p. 756 [“legislative history demonstrates that the court
security fee was enacted . . . for [a] nonpunitive purpose”]; see also United States
v. Brown (1965) 381 U.S. 437, 476 (dis. opn. of White, J.) [“a punitive purpose
has been found when such a purpose clearly appeared in the legislative history”];
Nixon v. Administrator of General Services (1977) 433 U.S. 425, 478 (Nixon) [a
“recognized test of punishment is strictly a motivational one: inquiring whether
the legislative record evinces a congressional intent to punish”]; Kennedy v.
Mendoza-Martinez (1963) 372 U.S. 144, 169 [“[a] study of the history of” the
statute’s “predecessor,” “coupled with a reading of Congress’ reasons for
enacting” the statute, “compels a conclusion that the statute’s primary function is
to serve as an additional penalty”].)
       Consistent with these principles, defendant focuses in his briefs on the
Legislature’s intent in passing sections 11372.5 and 11372.7. He argues that the
Legislature’s “clearly discernible . . . intent” is that the fees in question “are not
‘punishment.’ ” In support of his position, he emphasizes that both statutes use the
term “fee” to describe their respective charges rather than the term “fine,”
“penalty,” or “punishment.” (§ 11372.5, subd. (a) [“criminal laboratory analysis
fee”]; § 11372.7, subd. (a) [“drug program fee”].) But the Legislature’s use of the
term “fee” does not necessarily establish that a charge does not constitute
“punishment.” (See People v. Graves (Ill. 2009) 919 N.E.2d 906, 909-910
[“charge labeled a fee by the legislature may be a fine, notwithstanding the words
actually used by the legislature”]; Mueller v. Raemisch (7th Cir. 2014) 740 F.3d
1128, 1133 [“fine is a fine even if called a fee”]; People v. Jones (Ill. 2006) 861


                                            8
N.E.2d 967, 985 [charge “is in fact a fine,” “notwithstanding” that the statute calls
it a “ ‘fee’ ”].)
        Moreover, defendant’s argument ignores the principle that, in determining a
statute’s purpose, we consider its language, not in isolation, but in the context of
its “entire substance” and all of “its various parts.” (Alford v. Superior Court,
supra, 29 Cal.4th at p. 1040.) After setting forth the “criminal laboratory analysis
fee” in the first sentence of section 11372.5, subdivision (a), the Legislature
specified in the very next sentence that “[t]he court shall increase the total fine
necessary to include this increment.” (Italics added.) The next paragraph of the
subdivision provides that, as to specified offenses “for which a fine is not
authorized by other provisions of law, the court shall, upon conviction, impose a
fine in an amount not to exceed fifty dollars ($50), which shall constitute the
increment prescribed by this section and which shall be in addition to any other
penalty prescribed by law.” (Ibid., italics added.) Reading the first sentence of the
subdivision in the context of the rest of the subdivision, it appears that the
Legislature understood and intended “the criminal laboratory analysis fee” to be a
“fine” and a “penalty.” (Ibid.) The same conclusion appears from the language of
section 11372.7, subdivision (a), which sets forth the “drug program fee” in its
first sentence and provides in its second sentence that “[t]he court shall increase
the total fine, if necessary, to include this increment, which shall be in addition to
any other penalty prescribed by law.” (Italics added.) This language is significant
because “fines” and “penalties” are commonly understood to be “punishment.”
(People v. Alford, supra, 42 Cal.4th at p. 757 [“[f]ines arising from convictions are
generally considered punishment”]; County of San Diego v. Milotz (1956) 46
Cal. 2d 761, 766 [“ ‘ “penalty” ’ ” is “often used as synonymous with the word
‘punishment’ ”]; People v. High (2004) 119 Cal. App. 4th 1192, 1199 [“[t]he root
word [of penalty], ‘penal,’ means ‘of or relating to punishment or retribution,’ ”
and dictionaries “define[] ‘penalty’ as ‘[a] punishment established by law or
authority for a crime or offense’ ”]; United States v. Reorganized CF&I


                                           9
Fabricators of Utah, Inc. (1996) 518 U.S. 213, 224 [“if the concept of penalty
means anything, it means punishment for an unlawful act or omission”]; see
People v. Sharret (2011) 191 Cal. App. 4th 859, 869 [that statute refers to criminal
laboratory analysis fee as “an increment of a fine” supports conclusion that the fee
is punitive for purposes of applying Pen. Code, § 654].)
       To the extent the statutory language leaves any uncertainty about the
Legislature’s intent, “the legislative record [further] evinces [an] intent to punish.”
(Nixon, supra, 433 U.S. at p. 478). The Legislature enacted section 11372.5 in
1980 by passing Senate Bill No. 1535. The 1980 version of the statute provided in
subdivision (a) that every person convicted of a specified offense “shall, as part of
any fine imposed, pay an increment in the amount of fifty dollars ($50) for each
separate offense. The courts shall increase the total fine as necessary to include
this increment. [¶] With respect to those offenses specified in this subdivision for
which a fine is not authorized by other provisions of law, the court may upon
conviction impose a fine in the amount of fifty dollars ($50), which shall constitute
the increment prescribed by this section and which shall be in addition to any
other penalty authorized by law.” (Stats. 1980, ch. 1222, § 1, p. 4140, italics
added.) This language made clear that the Legislature considered the $50 payment
under the statute to be a “fine,” which was to be “imposed” either “as part of” the
offender’s “total fine” or, as to specified offenses for which no fine was otherwise
authorized by law, as a separate “fine . . . in addition to any other penalty
authorized by law.” (Ibid.)
       The legislative history of the 1980 statute confirms this conclusion. The
Legislative Counsel’s Digest described the subject of Senate Bill No. 1535 as
“Controlled substance offenses: penalty assessments,” and then explained: “This
bill would require every person who is convicted of prescribed controlled
substance offenses to pay an additional $50 as part of any fine imposed; the total
fine would be increased to include the increment. The bill would authorize $50
fines to be imposed for such purpose with respect to offenses for which fines are


                                          10
not presently authorized.” (Legis. Counsel’s Dig., Sen. Bill No. 1535 (1979–1980
Reg. Sess.) 4 Stats. 1980, Summary Dig., p. 401, italics added.) In a report to the
Governor recommending that he sign the passed bill, the Health and Welfare
Agency explained that the new statute would (1) require those convicted of
specified controlled substance offenses to “be fined an additional $50,” (2)
“authorize[] $50 fines to be assessed . . . if a fine is not authorized by other
provisions of law,” and (3) generate revenue “through the assessment of additional
fines.” (Health & Welf. Agency, Dept. of Alcohol & Drug Programs, Enrolled
Bill Rep. on Sen. Bill No. 1535 (1979–1980 Reg. Sess.) Sept. 5, 1980, pp. 1-2,
italics added.)3 In another report to the Governor, the Department of Finance
explained that the new statute would “provide[] for a special penalty assessment
for controlled substance offenses.” (Dept. of Finance, Enrolled Bill Rep. on Sen.
Bill No. 1535 (1979–1980 Reg. Sess.) Sept. 17, 1980, p. 1, italics added.) In a
report recommending that the Governor consider a veto, the Department of Legal
Affairs likewise explained that the statute “would impose a new, additional, $50
penalty assessment” on those convicted of the specified drug offenses, and then
stated that it is “inappropriate to use criminal sanctions solely to raise revenue.
Fines should be based upon the proper punishment for the crime committed, not
the county’s need for money.” (Governor’s Office, Dept. of Legal Affairs,
Enrolled Bill Rep. on Sen. Bill No. 1535 (1979–1980 Reg. Sess.) Sept. 23, 1980,
p. 1.)4

3       We have often found enrolled bill reports to be “ ‘instructive’ ” as to the
Legislature’s intent, purpose, and understanding in enacting a statute, because they
are “generally prepared within days after” the statute’s passage and are written by
“governmental department[s] charged with informing the Governor about the
[statute] so that he can decide whether to sign it, thereby completing the legislative
process.” (Conservatorship of Whitley (2010) 50 Cal. 4th 1206, 1219, fn. 3.)
4       Early versions of the 1980 statute referred to the $50 payment as “a special
financial penalty” to be “assessed” “in addition to any other penalty imposed.”
(Sen. Bill No. 1535 (1979–1980 Reg. Sess.) as introduced Feb. 21, 1980, and as
                                                             (footnote continued on next page)


                                           11
       In resisting the conclusion that the Legislature intended the $50 assessment
to constitute punishment, defendant relies heavily on the Legislature’s amendment
of the statute in 1983, which replaced the phrase “shall, as part of any fine
imposed, pay an increment” (Stats. 1980, ch. 1222, § 1, p. 4140), with the phrase
“shall pay a criminal laboratory analysis fee” (Stats. 1983, ch. 626, § 1, p. 2527).
According to defendant, by recharacterizing the payment as “a criminal laboratory
analysis fee” instead of a “part of any fine imposed,” the Legislature indicated its
intent to treat the payment as “a nonpunitive administrative fee” rather than
punishment. In support of his assertion, he quotes from People v. Watts (2016) 2
Cal.App.5th 223, 234 (Watts), which stated: “The elimination of the reference to
the fee’s being part of the ‘fine imposed’ and its renaming from an ‘increment’ to
a ‘fee’ strongly suggest that the Legislature did not intend the fee to be a ‘fine,
penalty, or forfeiture’ ” as those terms are used in in various penalty assessment
statutes “because section 11372.5 calls it something else.”5


amended Mar. 24, 1980, Apr. 15, 1980, May 22, 1980, and June 9, 1980.)
Analyzing this language, the Senate Committee on the Judiciary variously
characterized the payment as “a special financial penalty,” “a special fine,” and “a
special $50 penalty assessment.” (Sen. Com. on Judiciary, Analysis of Sen. Bill
No. 1535 (1979–1980 Reg. Sess.) as amended Mar. 24, 1980, pp. 1-2.) The
Assembly Committee on Criminal Justice likewise characterized the payment as
“a special financial $50.00 penalty” and a “special fine[].” (Assem. Com. on
Crim. Justice, Analysis of Sen. Bill No. 1535 (1979–1980 Reg. Sess.) as amended
June 9, 1980, p. 1.) All of these formulations, as well as the language of the
enacted 1980 statute — “part of any fine imposed” — indicate a legislative intent
to punish. (Stats. 1980, ch. 1222, § 1, p. 4140.)
5        The issue in Watts was whether the criminal laboratory analysis fee is
subject to penalty assessments under various statutes that require “a certain dollar
amount” to be added to “ ‘every fine, penalty, or forfeiture imposed and collected
by the courts for criminal offenses.’ ” (Watts, at pp. 228-229.) “[F]or example, if
the base fine is $100 and the penalty assessment is $2 for every $10 imposed, the
penalty assessment increases the defendant’s base fine by $20, or 20 percent.”
(Id., at p. 228.) The Watts court held that the criminal laboratory analysis fee is
not subject to these penalty assessments because it is not a “fine, penalty, or
                                                            (footnote continued on next page)


                                          12
       For several reasons, defendant’s argument is unpersuasive. To begin with,
it ignores the fact that the Legislature did not substantively change the two
sentences in section 11372.5 that immediately followed the revised sentence.
Those sentences provided: “The court shall increase the total fine necessary to
include this increment. [¶] With respect to those offenses specified in this
subdivision for which a fine is not authorized by other provisions of law, the court
may, upon conviction, impose a fine in an amount not to exceed fifty dollars
($50), which shall constitute the increment prescribed by this section and which
shall be in addition to any other penalty prescribed by law.” (Stats. 1983, ch. 626,
§ 1, p. 2527, italics added.) These sentences indicate that the Legislature viewed
the $50 “increment,” even when characterized as a criminal laboratory analysis
fee, as a “fine” and a “penalty.”6 (Ibid.) The first sentence also belies the
statement in Watts, supra, 2 Cal.App.5th at page 234, that the Legislature
“renam[ed]” the payment “from an ‘increment’ to a ‘fee.’ ” Both the 1980 and
1983 versions of the statute referred to the payment as an “increment” of the “total
fine,” as does the current version.



forfeiture” as those terms are used in the applicable statutes. (Id. at p. 231.) In
reaching this conclusion, it broke with settled law holding to the contrary. (Id. at
pp. 231-232.) In People v. Martinez (2017) 15 Cal.App.5th 659, and People v.
Webb (2017) 13 Cal.App.5th 486, the courts adopted Watts’s holding and
extended it to drug program fees. The issue is pending before us in a number of
cases.
6       Regarding the first of these sentences, whereas the 1980 statute directed
courts to “increase the total fine as necessary to include this increment” (Stats.
1980, ch. 1222, § 1, p. 4140, italics added), the 1983 statute omitted the word “as”
and directed courts to “increase the total fine necessary to include this increment”
(Stats. 1983, ch. 626, § 1, p. 2527). Regarding the second sentence, the 1983
amendment added commas to offset the phrase “upon conviction” and changed the
final phrase from “other penalty authorized by law” (Stats. 1980, ch. 1222, § 1, p.
4140) to “other penalty prescribed by law” (Stats. 1983, ch. 626, § 1, p. 2527).
Nothing about these alterations suggests a change in the Legislature’s view that
the payment, even when called a criminal laboratory analysis fee, was a “fine” and
a “penalty.”

                                         13
       Moreover, the analysis of defendant and the Watts court would produce an
anomalous result. In cases where “a fine is not authorized by other provisions of
law,” the second paragraph of section 11372.5, subdivision (a), expressly
characterizes the $50 “increment prescribed by this section” as “a fine” to be
imposed “in addition to any other penalty prescribed by law.” Under the analysis
of defendant and the Watts court, the very same “increment” (ibid), when assessed
pursuant to the first paragraph of the very same statute — because of the existence
of other fines — is simply an administrative fee. Defendant suggests no reason —
and we can think of none — why the Legislature would, in a single subdivision,
view the same increment differently based on this distinction. “It is an established
rule of judicial construction that when a term appears in different parts of the same
act, or in related sections of the same code, the term should be construed as having
the same meaning in each instance.” (Lewis v. Superior Court (1999) 19 Cal. 4th
1232, 1268.) We therefore reject Watts’s anomalous conclusion that the criminal
laboratory analysis fee “is by its nature not punishment and therefore not a ‘fine’
or ‘penalty’ except,” as the second paragraph of section 11372.5, subdivision (a),
specifies, “in the case of an offense ‘for which a fine is not authorized by other
provisions of law.’ ” (Watts, supra, 2 Cal. App. 5th at p. 235.)
       Indeed, nothing in the legislative history of the 1983 amendment supports
the view that the change in language defendant cites reflects a legislative intent to
change the increment from a fine or penalty to an administrative fee. As
introduced, the bill that amended the statute — Assembly Bill No. 2044 —
proposed: (1) adding new crimes to the list of specified offenses; (2) changing the
phrase “shall, as part of any fine imposed, pay an increment in the amount of fifty
dollars ($50) for each separate offense” to “shall pay a criminal laboratory analysis
fee in the amount of fifty dollars ($50) for each separate offense whether or not a
fine is imposed”; and (3) deleting the rest of section 11372.5, subdivision (a),
which, as noted above, directed courts to “increase the total fine as necessary to
include this increment” and, as to specified offenses “for which a fine is not


                                         14
authorized by other provisions of law,” authorized courts to “impose” the
“increment” as “a fine . . . in addition to any other penalty authorized by law.”
(Assem. Bill No. 2044 (1983-1984 Reg. Sess.) as introduced Mar. 7, 1983, § 1.)
The Assembly Committee on Public Safety objected to the proposed language
imposing the criminal laboratory analysis fee “in all cases whether or not a fine is
ordered,” asserting that this language “makes no exception for the defendant’s
inability to pay.” (Assem. Criminal Law and Pub. Safety Com., Analysis of
Assem. Bill No. 2044 (1983-1984 Reg. Sess.) as amended Apr. 11, 1983.) It
suggested that the bill be revised either to “provide an ability to pay exception” or
to “return to current law,” which, “by making the fee part of a fine (which the
court has the discretion to suspend), contains an implicit means test.” (Ibid.)
       The Assembly quickly responded by essentially adopting the latter
suggestion, i.e., “return[ing] to current law,” which “mak[es] the fee part of a
fine.” (Assem. Crim. Law and Pub. Safety Com., Analysis of Assem. Bill No.
2044 (1983-1984 Reg. Sess.) as amended Apr. 11, 1983, p. 2.) Although retaining
the new designation of the increment as “a criminal laboratory analysis fee,” the
Assembly deleted the proposed phrase “whether or not a fine is imposed” and
revived those parts of the 1980 statute that the earlier version would have deleted,
by reinserting (with minor revisions (see fn. 4, supra)) the language requiring
courts to “increase the total fine necessary to include this increment” and, as to
specified offenses “for which a fine is not authorized by other provisions of law,”
permitting courts to “impose” the “increment” as “a fine . . . in addition to any
other penalty authorized by law.” (Assem. Bill No. 2044 (1983-1984 Reg. Sess.)
as amended May 2, 1983, § 1.)
       Several analyses of this revised form of the bill explained that (1) existing
law requires those convicted of specified controlled substance offenses to “pay an
additional $50 as part of any fine imposed,” and (2) the proposed amendment
“[s]pecifies that the $50 fine is a criminal laboratory analysis fee.” (Assem. Crim.
Law & Pub. Safety Com., 3d reading analysis of Assem. Bill No. 2044 (1983–


                                         15
1984 Reg. Sess.) as amended June 20, 1983, p. 1; see Assem. Conc. Sen. Amends.
to Assem. Bill No. 2044 (1983–1984 Reg. Sess.) as amended July 19, 1983, p. 1.)
The analysis of the Senate Committee on Judiciary similarly explained that (1)
existing law requires those convicted of specified controlled substance offenses
“to pay an additional $50 as part of any fine imposed,” and (2) the proposed
amendment “would describe that $50 increment as a criminal laboratory analysis
fee.” (Sen. Com. on Judiciary, Analysis of Assem. Bill No. 2044 (1983–1984
Reg. Sess.) as amended May 2, 1983, pp. 1-2.) It also described the proposed bill
as requiring payment of “a $50 criminal laboratory analysis fee in addition to any
other penalty that was imposed” (id. at p. 1, italics added), and explained that the
bill would “in effect . . . raise the legal maximum fine” for one of the crimes added
to the list of specified offenses (id. at p. 3). In summary, the evolution of the 1983
amendment and the accompanying bill analyses indicate that the Legislature: (1)
understood that the 1980 statute established a fine or penalty; and (2) understood
and intended that, notwithstanding the new nomenclature for the $50 payment —
criminal laboratory analysis fee — the payment would continue to be a fine or
penalty. Certainly, nothing in these sources suggests the Legislature either
understood or intended that the new nomenclature would transform the existing
fine or penalty into an administrative fee.
       Subsequent legislative developments are fully consistent with these
conclusions. In 1985, the Legislature added new crimes to the statute’s list of
specified offenses. (Stats. 1985, ch. 1098, § 5.) In describing this amendment, the
Legislative Counsel’s Digest explained: “Existing law requires every person who
is convicted of specified controlled substance offenses to pay an additional $50
fine imposed as a criminal laboratory analysis fee . . . . [¶] This bill would
include additional specified offenses . . . within these provisions.” (Legis.
Counsel’s Dig., Assem. Bill No. 2401 (1985–1986 Reg. Sess.) 4 Stats. 1985,
Summary Dig., p. 380, italics added.) Consistent with this description, the
Legislative Analyst explained that the 1985 amendment would “[m]ake[] persons


                                         16
convicted of certain acts relating to the manufacture of phencyclidine (PCP),
subject to” some of the “existing penalties and punishments that are imposed for
other controlled substances violations,” including “an additional $50 fine imposed
as a criminal laboratory analysis fee.” (Legis. Analyst, Analysis of Assem. Bill
No. 2401 (1985-1986 Reg. Sess.) as amended May 1, 1985, pp. 1-2.) In 1986, the
Legislature again added new crimes to subdivision (a)’s list of specified offenses
and, in the subdivision’s second paragraph, changed the phrase “the court may,
upon conviction, impose a fine . . . which shall constitute the increment prescribed
by this section” (Stats. 1983, ch. 626, § 1, p. 2527, italics added) to “the court
shall, upon conviction, impose a fine . . . which shall constitute the increment
prescribed by this section . . . .” (Stats. 1986, ch. 587, § 1, p. 2056, italics added).
The Legislative Counsel’s Digest explained that the latter change would make
mandatory the “fine” that the subdivision’s second paragraph authorized. (Legis.
Counsel’s Dig., Assem. Bill No. 3642 (1985–1986 Reg. Sess.) 4 Stats. 1986,
Summary Dig., p. 188.)
       At this point, the legislative history of section 11372.7, which the
Legislature approved about a month after approving the 1986 amendment to
section 11372.5, becomes relevant to the Legislature’s understanding and intent
regarding both statutes. Analyses of the bill through which the Legislature
enacted section 11372.7 repeatedly described the payment that section prescribes
as a “fine,” a “penalty,” and/or a “penalty assessment.” For example, several
analyses explained that the proposed statute “would . . . impos[e] a $100 fine on
every person convicted” of a specified offense, that “[t]he fine” is “referred to” in
the statute “as ‘a drug program fee,’ ” and that “[a]ny other penalty prescribed by
law would not be affected” by the new statute. (Sen. Select Com. on
Drug/Alcohol Abuse, 3d reading analysis of Sen. Bill No. 921 (1985–1986 Reg.
Sess.) as amended Apr. 30, 1985, p. 2; see Assem. Com. on Pub. Safety, Analysis
of Sen. Bill No. 921 (1985–1986 Reg. Sess.) as amended June 18, 1986; Sen.
Com. on Judiciary, Analysis of Sen. Bill No. 921 (1985–1986 Reg. Sess.) as


                                           17
amended Apr. 1, 1985; Sen Rules Com., Office of Sen. Floor Analyses, Analysis
of Sen. Bill No. 921 (1985–1986 Reg. Sess.) as amended Aug. 18, 1986.) Other
analyses stated that the new statute would “provide an enhanced penalty” for
specified offenders, the proceeds of which would be used “for drug abuse
prevention and treatment programs.” (Assem. Com. on Pub. Safety, Analysis of
Sen. Bill No. 921 (1985–1986 Reg. Sess.); Sen. Com. on Judiciary, com. on Sen.
Bill No. 921 (1985–1986 Reg. Sess.).) Several analyses explained that some
opponents of the proposed bill were generally “opposed to any additional penalty
assessments for criminal offenses,” and that other opponents believed the
proposed “additional penalty” would constitute “excessive punishment especially
in cases of indigency.” (Sen. Select Com. on Drug/Alcohol Abuse, 3d reading
analysis of Sen. Bill No. 921 (1985–1986 Reg. Sess.) as amended Apr. 30, 1985,
p. 4; Sen Rules Com., Off. of Sen Floor Analyses, Analysis of Sen. Bill No. 921
(1985–1986 Reg. Sess.) as amended Aug. 18, 1986, p. 4.) Another analysis
explained that certain groups “oppose[d] th[e] bill because the additional fine
imposed by [the proposed statute] would more than double existing penalty
assessments in many instances.” (Sen. Com. on Judiciary, Analysis of Sen. Bill
No. 921 (1985–1986 Reg. Sess.) as amended Apr. 11, 1985, p. 6, italics added.)
       Several analyses of the bill that proposed section 11372.7 also referred to
section 11372.5. For example, after stating that the proposed statute would
“impos[e] a $100 fine on” those convicted of specified controlled substance
offense, the analysis of the Senate Committee on Judiciary explained: “Currently
fines for controlled substance offenders are governed by Section 11372.5,” which
imposes as a “fine” a “$50 criminal laboratory analysis fee.” (Sen. Com. on
Judiciary, Analysis of Sen. Bill No. 921 (1985–1986 Reg. Sess.) as amended Apr.
11, 1985, p. 4, italics added; see also Sen. Rules Com., Off. of Sen. Floor
Analyses, Analysis of Sen. Bill No. 921 (1985–1986 Reg. Sess.) as amended Aug.
18, 1986, p. 2) [identifying “$50 criminal laboratory analysis fee” as a “fine”
imposed “by the Health and Safety Code” on “controlled substance offenders”];


                                         18
Sen. Select Com. on Drug/Alcohol Abuse, 3d reading analysis of Sen. Bill No.
921 (1985–1986 Reg. Sess.) as amended Apr. 30, 1985, p. 2 [same].) These
legislative materials support the conclusion that when the Legislature amended
section 11372.5 and enacted section 11372.7 in 1986, it understood and intended
that the payments these sections prescribe are fines, penalties, and punishment.
       Subsequent legislative developments also support this conclusion. As
enacted, subdivision (c) of section 11372.7 provided in part: “For every drug
program fee assessed pursuant to subdivision (a), an amount equal to this
assessment shall be deposited into [a drug program] fund for every conviction
pursuant to this chapter . . . .” (Stats. 1986, ch. 1027, § 3, p. 3558.) In 1987, the
Legislature amended this provision by changing the phrase “assessed” to “assessed
and collected.” (Stats. 1987, ch. 247, § 1, p. 1235.) According to the legislative
history, the purpose of this amendment was to “clarif[y] . . . that the county should
only deposit funds collected.” (Sen. Com. on Judiciary, com. on Sen. Bill No. 639
(1987-1988 Reg. Sess.), p. 1.) As here relevant, various bill analyses referred to
drug program fees as “penalty assessments” and/or “fines.” (Ibid. [“Under
existing law it is unclear as to whether the counties have to deposit drug and
alcohol penalty assessments into a special fund, upon conviction of offender or
upon collection of the assessment”]; Assem. Com. on Pub. Safety, Analysis of
Sen. Bill No. 639 (1987-1988 Reg. Sess.) [same]; Legis. Analyst, Analysis of Sen.
Bill No. 639 (1987-1988 Reg. Sess.) as amended June 16, 1987, p. 1 [“this bill
makes various technical changes to current law relating to penalty assessments for
specified alcohol- and drug-related offenses”]; Assem. Ways & Means Com.,
Analysis of Sen. Bill No. 639 (1987-1988 Reg. Sess.) as amended June 16, 1987
[bill “would make several technical clarifications to the laws regarding . . . drug
fines” and “require evaluations of drug and alcohol programs funded by these
fines”]; Dept. of Fin., Analysis of Sen. Bill No. 639 (1987-1988 Reg. Sess.) [bill
“provides clarification that these fines are to be deposited . . . upon collection,
rather than upon conviction”]; Sen. Rules Com., Off. of Sen. Floor Analyses,


                                          19
Analysis of Sen. Bill No. 639 (1987-1988 Reg. Sess.) as amended June 16, 1987,
p. 1 [“clarifies” legislature’s “intent” that “drug and alcohol program fines be
deposited upon collection, rather than upon conviction”].)
       In 1993, the Legislature, through passage of Assembly Bill No. 855,
increased the maximum amount of section 11372.7’s drug program fee from $100
to $150. (Stats 1993, ch. 474, § 1.) As introduced, the bill did not amend section
11372.5, but instead proposed adding a new section that would have required
specified offenders to pay “a drug abuse education and prevention penalty
assessment in an amount not to exceed fifty dollars.” (Assem. Bill No. 855 (1993-
1994 Reg. Sess.) as introduced Feb. 25, 1993, § 1, italics added.) Regarding this
proposal, the Senate Committee on Judiciary explained: “[E]xisting law already
provides a $100 penalty assessment for the same universe of individuals covered
by this bill. Proceeds from this assessment are also to be used only for the support
of drug programs within the schools and the community. (H. & S.C. Sec. 11372.7)
Thus, in effect, this bill proposes to create a new body of law in order to increase
an existing penalty from $100 to $150.” (Sen. Com. on Judiciary, Analysis of
Assem. Bill No. 855 (1993-1994 Reg. Sess.) as amended Mar. 29, 1993, p. 3.)
The Senate Committee on Judiciary then posed this question: “Should not the
existing penalty assessment for persons convicted of controlled substance offenses
be increased by $50 in lieu of creating a new section of the law?” (Ibid.) The
Legislature soon followed this suggestion by omitting the new section from the
bill and adding an amendment to section 11372.7 that increased the maximum
amount of its drug program fee from $100 to $150. (Assem. Bill No. 855 (1993-
1994 Reg. Sess.) as amended Aug. 17, 1993, § 1.) These postenactment revisions
to section 11372.7 and their legislative history further indicate that the Legislature
understands and intends the section’s “drug program fee” to constitute a fine, a
penalty, a punishment.
       Defendant largely ignores these clear indicators of legislative intent.
Instead, he relies on the Court of Appeal’s assertion in People v. Vega (2005) 130


                                          20
Cal. App. 4th 183, 195 (Vega), that “the main purpose” of section 11372.5 “is not to
exact retribution against drug dealers or to deter drug dealing . . . but rather to
offset the administrative cost of [drug] testing.” Building on this assertion,
defendant argues that “because the main purpose” of section 11372.5 “is neither
retribution [n]or deterrence, but rather to offset the costs of laboratory tests in the
prosecution of narcotics cases, the fee imposed under that section is simply an
administrative fee, not punishment.” He makes a similar argument regarding
section 11372.7, asserting that the “fundamental purpose” of the drug program fee
“is to offset” the cost of certain government programs.
       Initially, neither the language of the statutes nor their legislative history
persuades us to adopt defendant’s view of the Legislature’s “main purpose” in
establishing these charges. As already explained, both statutes refer to the charges
as “fine[s]” and provide that, in some cases, the fine “shall be in addition to any
other penalty prescribed by law.” (§ 11372.5, subd. (a); § 11372.7, subd. (a).) In
terms of legislative history, several analyses of the legislation that enacted section
11372.7 emphasized that the statute “seeks to provide an enhanced penalty for
those convicted of drug violations.” (Assem. Com. on Pub. Safety, Analysis of
Sen. Bill No. 921 (1985–1986 Reg. Sess.), p. 2, italics added; Sen. Com. on
Judiciary, com. on Sen. Bill No. 921 (1985–1986 Reg. Sess.), italics added.) And
an analysis of the legislation that amended section 11372.5 in 1983 — by adopting
the term “criminal laboratory analysis fee” and expanding the list of offenses
subject to that charge (Stats. 1983, ch. 626, § 1, p. 2527) — explained that a
purpose of the fee was to “provide an additional reminder to offenders of the true
cost of their acts.” (Sen. Com. on Judiciary, Analysis of Assem. Bill No. 2044
(1983-1984 Reg. Sess.) as amended May 2, 1980, p. 4.) This description discloses
a legislative intent to promote one of “the traditional aims of punishment” (People
v. Alford, supra, 42 Cal.4th at p. 759) — deterrence — “by warning the offender,
and others tempted to commit the same violation, of the price to be paid for such
actions” (Alva, supra, 33 Cal.4th at p. 288). Thus, the statutory language and


                                           21
legislative history undermine defendant’s claim regarding the Legislature’s “main
purpose” in establishing the criminal laboratory analysis and drug program fees.
       In any event, even accepting defendant’s assertion, we reject his argument
that the criminal laboratory analysis and drug program fees are not “punishment”
for purposes of Penal Code section 182. As earlier noted, that section provides
that a convicted conspirator is “punishable in the same manner and to the same
extent as is provided for the punishment of” the underlying target offense. (Ibid.)
As also noted earlier, we held in Athar, supra, 36 Cal.4th at page 405, that the
“general plain meaning” of this language renders a convicted conspirator subject
to “all punishment for” the underlying target offense. (Italics added.) Where it is
clear that one of the Legislature’s purposes in prescribing a sanction is to impose
punishment, excluding that sanction based on a finding that its “main” purpose is
nonpunitive would preclude courts from complying with Penal Code section 182’s
“plain meaning” and would thwart the Legislature’s intent that a convicted
conspirator receive “all punishment for” the underlying target offense. (Athar, at
p. 405, italics added.) Therefore, even accepting defendant’s assertion that the
Legislature’s “main purpose” in prescribing the criminal laboratory analysis and
drug program fees was “to offset” the cost of certain government programs,
because the Legislature also intended these charges to constitute punishment, they
fall within the sentencing scope of Penal Code section 182.
       Supporting this conclusion is our decision in People v. Talibdeen (2002) 27
Cal. 4th 1151 (Talibdeen), on which the People rely. There, the trial court imposed
a criminal laboratory analysis fee under section 11372.5 in connection with a
conviction of cocaine possession. (Id. at p. 1153.) On review, the People asked
the Court of Appeal to impose additional amounts under Penal Code section 1464
and Government Code section 76000, subdivision (a), which respectively require
the levy of an additional state and county “penalty . . . upon every fine, penalty, or
forfeiture imposed and collected by the courts for criminal offenses.” (Talibdeen,
at pp. 1153-1154.) The Court of Appeal did so, notwithstanding the People’s


                                          22
failure to raise the issue in the trial court, concluding that these additional penalties
“were mandatory — and not discretionary — sentencing choices.” (Id. at p.
1153.) We affirmed, reasoning that the statutes “called for the imposition of” the
penalties “based on such a fee” (ibid.) — i.e., section 11372.5‘s criminal
laboratory analysis fee — and that, in the defendant’s circumstances, “imposition
of these penalties [was] mandatory” (id. at p. 1155).
       As defendant observes, several courts of appeal have stated that Talibdeen
is not dispositive of whether section 11372.5, subdivision (a)’s criminal laboratory
analysis fee constitutes either a punishment or a penalty. In Vega, supra, 130
Cal.App.4th at page 195, the court concluded that “Talibdeen is not controlling” as
to whether section 11372.5’s criminal laboratory analysis constitutes
“punishment” for purposes of Penal Code section 182, because Talibdeen “did not
address [this] question . . . . Rather, the court and the parties in Talibdeen
proceeded under the assumption the fee was a punishment and addressed the
question whether the trial court had discretion to waive the penalty assessments.”
Taking a similar view, in Watts, supra, 2 Cal.App.5th at page 231, the court
declared that Talibdeen is not “authority for the proposition” that the criminal
laboratory analysis fee is a “fine, penalty, or forfeiture” within the meaning of
Penal Code section 1464 and Government Code section 76000, subdivision (a).
The court reasoned: “The defendant in Talibdeen never argued that the
assessments were inapplicable, and the Supreme Court never mentioned section
11372.5’s language. Instead, the court focused on whether the statutes
establishing the state and county penalties gave a sentencing court discretion to
waive those assessments . . . . [Citation.] Thus, the [Talibdeen] court assumed, but
never decided, that sentencing courts are required to impose penalty assessments
on the crime-lab fee.” (Watts, at p. 231.) Based on these decisions, defendant
asserts that Talibdeen does not “compel” the conclusion that the fees here at issue
constitute “punishment” for purposes of Penal Code section 182.



                                           23
       Although we agree with defendant that Talibdeen is not dispositive, it
clearly supports our conclusion. As noted above, the central issue there was
whether imposition of the additional penalties was “mandatory” — in which case
they could be imposed on appeal notwithstanding the People’s failure to object
below — or “discretionary” — in which case they could not be imposed on
appeal. (Talibdeen, supra, 27 Cal.4th at p. 1153.) A prerequisite to our holding
that the penalties were, in fact, mandatory was that section 11372.5’s criminal
laboratory analysis fee constituted a “fine, penalty, or forfeiture” within the
meaning of Penal Code section 1464 and Government Code section 76000,
subdivision (a). Consistent with this fact, as noted above, we affirmatively stated
that the statutes there at issue “called for the imposition of” the penalties “based on
such a fee,” i.e., “a laboratory analysis fee of $50 pursuant to . . . section 11372.5,
subdivision (a).” (Talibdeen, at p. 1153.) It is true, as Watts and Vega noted, that
we did not in Talibdeen mention section 11372.5’s language, indicate whether the
defendant argued the penalty assessments were inapplicable (as opposed to
discretionary), or expressly discuss whether the criminal laboratory analysis fee
constitutes a “fine, penalty, or forfeiture” within the meaning of Penal Code
section 1464 and Government Code section 76000, subdivision (a). However, it is
also true that we made no reference to any “assumption” (Vega, supra, 130
Cal.App.4th at p. 195) as the basis for our affirmative statement that the statutes
there at issue “called for the imposition of” the penalties “based on” the criminal
laboratory analysis fee. (Talibdeen, at p. 153.) In short, regardless of whether
Talibdeen, as defendant puts it, “compel[s]” the conclusion that section 11372.5’s
criminal laboratory analysis constitutes “punishment” for purposes of Penal Code
section 182, as the court stated in Vega, supra, 130 Cal.App.4th at page 194,
Talibdeen surely “support[s]” that conclusion.
       By contrast, our decision in People v. Alford, supra, 42 Cal. 4th 749, on
which defendant relies, provides little support for his view. There, we held that
the court security fee Penal Code section 1465.8, subdivision (a)(1) imposes on


                                          24
“every conviction for a criminal offense” is not punishment for purposes of
constitutional prohibitions against ex post facto laws. (See Alford, at pp. 755-
759.) We first found that the Legislature, in enacting this statute, did not intend to
impose punishment. (Id. at pp. 756-757.) We cited the following factors in
support of this conclusion: (1) the Legislature referred to the charge as a fee, not a
fine; (2) the Legislature did not limit the fee to the criminal context, imposing it
also in limited and unlimited civil actions and in probate matters; (3) by requiring
the fee’s collection upon posting of bail, the Legislature imposed the fee on
arrestees who would never be criminally charged by information, indictment, or
complaint; (4) the Legislature required the fee’s imposition when a traffic
violation charge was dismissed because the alleged violator attends traffic school;
(5) the Legislature enacted the fee statute as part of an emergency budgetary
measure, along with 23 other trailer bills that collectively provided a mechanism
to implement critical provisions of the state budget for the 2003-2004 fiscal year;7
and (6) the fee was to go into effect only if the Legislature enacted specified levels
of trial court funding. (Ibid.) We next concluded that the fee was not so punitive
in nature or effect as to negate the Legislature’s intent and transform the fee into a
criminal penalty. (Id. at pp. 757-759.)
       As this discussion makes clear, there are significant differences between the
indicia of legislative intent we cited in People v. Alford regarding the court
security fee and the indicia of legislative intent regarding the charges at issue in
this case. Whereas the Legislature referred to the court security charge as a fee, as
we have explained, both the statutes and the legislative history refer to the criminal
laboratory analysis and drug program fees as fines, penalties, and punishments.
Whereas the Legislature did not require a criminal conviction for imposition of the
court security fee, and imposed that fee even in the civil context, it provided for


7      Elsewhere in our opinion, we explained that the 2003 Budget Act reduced
General Fund financing for trial courts in the same amount that the fee was
projected to generate: $34 million. (People v. Alford, supra, 42 Cal.4th at p. 754.)

                                          25
imposition of the criminal laboratory analysis and drug program fees only in the
criminal context and only upon conviction. Finally, unlike the court security fee,
the criminal laboratory analysis and drug program fees were not enacted as part of
an emergency budgetary measure in order to exactly offset a reduction in General
Fund financing for trial courts. Given these differences regarding legislative
intent, our conclusion here that the criminal laboratory analysis and drug program
fees are punishment for purposes of the conspiracy sentencing statute is not at all
in tension with our conclusion in People v. Alford that the court security fee is not
punishment for ex post facto purposes.
       As noted earlier, a finding that the Legislature intended a particular
sanction to constitute punishment “ ‘ends the inquiry.’ ” (Mosley, supra, 60
Cal.4th at p. 1063.) Because, for reasons explained above, it is clear the
Legislature intended the fees at issue here to be punishment, it is “unnecessary to
pursue any additional inquiry into their underlying character.” (People v. Hanson
(2000) 23 Cal. 4th 355, 361 [finding, for purposes of applying the double jeopardy
clause, that Legislature intended restitution fines to be “punishment”].)8
       Shortly before oral argument, defendant filed a request to submit
supplemental briefing on two additional issues: (1) whether the criminal
laboratory analysis fee and the drug program fee are subject to penalty
assessments (see fn. 5, ante); and (2) whether a firearm sentence enhancement he
received under Penal Code section 12022.53, subdivision (c), was affected by that
statute’s recent amendment (Stats. 2017, ch. 682, § 2). We denied his request.
We leave it to the Court of Appeal to decide how to address these issues on
remand should defendant elect to pursue them.




8      We disapprove People v. Martinez (2017) 15 Cal.App.5th 659, People v.
Webb (2017) 13 Cal.App.5th 486, People v. Watts (2016) 2 Cal.App.5th 223, and
People v. Vega (2005) 130 Cal. App. 4th 183, to the extent they are inconsistent
with our analysis and conclusion.

                                         26
                                   DISPOSITION
       We affirm the decision of the Court of Appeal and remand to that court for
further proceedings consistent with this opinion.

                                                        CHIN, J.
WE CONCUR:

CANTIL-SAKAUYE, C.J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.
ASHMANN-GERST, J.*




——————————————————
*      Associate Justice of the Court of Appeal, Second Appellate District,
Division Two, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                                        27
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. Ruiz II
__________________________________________________________________________________

Unpublished Opinion XXX NP opn. filed 5/19/16 – 5th Dist.
Original Appeal
Original Proceeding
Review Granted
Rehearing Granted

__________________________________________________________________________________

Opinion No. S235556
Date Filed: May 17, 2018
__________________________________________________________________________________

Court: Superior
County: Tulare
Judge: Joseph Kalashian

__________________________________________________________________________________

Counsel:

Elizabeth Campbell, under appointment by the Supreme Court, for Defendant and Appellant.

Kamala D. Harris and Xavier Becerra, Attorneys General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Daniel B. Bernstein, Rachelle Newcomb and Peter
H. Smith, Deputy Attorneys General, for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Elizabeth Campbell
PMB 334
3104 O Street
Sacramento, CA 95816
(530) 786-4108

Peter H. Smith
Deputy Attorney General
1300 I Street, Suite 125
Sacramento, CA 94244-2550
(916) 324-5114